DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the addition of claim 13.
Applicant’s arguments in view of the claim amendments, see pages 5-9 of the Remarks, filed January 20, 2022, with respect to the 35 U.S.C. 103 rejections of claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-12 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a control unit” in claims 1-3 and 7
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Koji (JP 2016008686 A) in view of Wake (US 20130244124 A1) in further view of Handa (US 20160305611 A1).
Regarding Claim 1:
Koji discloses fuel gas filling system and fuel gas filling method that has:
A hydrogen filling system (Paragraph [0011]) comprising:
a filling nozzle (32, Figure 1) configured to be fluidly connectable to an in-vehicle tank for filling the in-vehicle tank with hydrogen via the filling nozzle (Paragraph [0014]); 
a communication system (33, Figure 1), at least a portion of which is disposed on (Paragraph [0015] and Figure 1, the communication system (33) is on the filling nozzle) the filling nozzle (32, Figure 1), and is configured to receive operational data related to pressure or temperature of the in-vehicle tank (Paragraph [0016]); and 
a control unit (300, Figure 1, the control device is the control unit) for controlling hydrogen filling (Paragraph [0041]), the control unit (300, Figure 1) being spaced from (Figure 1, the filling nozzle (32) and control unit (300) are spaced apart) the filling nozzle (32, Figure 1) and in operative communication with the communication system to receive the operational data therefrom (Paragraphs [0035] and [0041]); and 
wherein said control unit (300, Figure 1) is configured to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at communication filling (Paragraph [0070]) and the controller (300, Figure 1) executes non-communication filling when received operation data is not received (Paragraphs [0047-0048]) over a predetermined interval (Paragraph [0015], the vehicle-side communication device provides information at predetermined intervals). 
	Wake teaches a fuel cell vehicle that has:
Wherein said control unit (51, Figure 1) is configured to judge whether or not there is an abnormality based on the received operational data at communication filling and a function of stopping the communication filling and converting to non-communication filling when there is an abnormality based on the received operational data (Paragraph [0044] and Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to include wherein said control unit is configured to judge whether or not there is an abnormality based on the received operational data at communication filling and a function of stopping the communication filling and converting to non-communication filling when there is an abnormality based on the received operational data as taught by Wake with the motivation to switch to non-communication filling when the vehicle cannot send messages to the non-vehicle side. 
While Wake teaches a control unit (51, Figure 1) of a vehicle that can switch from communicative filling to non-communicative filling, it still would be obvious to a person having ordinary skill in the art that the control unit (300, Figure 1) of Koji can be configured to judge an abnormality and switch filling from communicative to non-communicative.  
	Handa teaches a fuel filling system and method that has:
Wherein said control unit (95, Figure 1) is configured to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at first filling and a function of stopping the communication filling and converting to another filling map for filling when there is an abnormality in the pressure or the temperature based on the received operational data over a predetermined interval (Paragraphs [0047], [0071], and [0093], the controller can determine from the information sent at a predetermined interval if there is an abnormality if the error rate is outside of a range and then will change the filling map based on volume).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji and Wake to include wherein said control unit is to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at first filling and a function of stopping the communication filling and converting to another filling map for third filling when there is an abnormality in the pressure or the temperature based on the received operational data over a predetermined interval as taught by Handa with the motivation to determine the validity of the information to fuel with high accuracy. 
While Koji discloses a predetermined interval that the received operation data containing pressure and temperature (Paragraphs [0015-0016]). Handa teaches a switch filling maps over a predetermined interval after receiving information over a predetermined interval. Wake teaches a control unit (51, Figure 1) of a vehicle that can switch from communicative filling to non-communicative filling. Thus, it would be obvious for a person having ordinary skill in the art would still find it obvious that the control unit of Koji can switch from communication filling to non-communication filling based on received operation data received over a predetermined interval. 
	The prior art fails, does not disclose or make obvious:
Continue communication filling despite there being an abnormality in the pressure or temperature based on the received operational data over a period of time less than a predetermined time interval.

The description of the hydrogen filling system that has a filling nozzle, a communication system, and a control unit configured to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at communication filling and continue communication filling despite there being an abnormality in the pressure or temperature based on the received operational data over a period of time less than a predetermined time interval, and  of stopping the communication filling and converting to non-communication filling when there is an abnormality in the pressure or the temperature based on the received operational data over the predetermined time interval, in context of the present application and all other limitations in claim 1, defines a configuration that is not anticipated and not obvious over the prior art. 

Regarding Claim 4:
Koji discloses a fuel gas filling system and method that has:
Receiving operational data related to pressure or temperature of an in- vehicle tank (Paragraph [0016]) at a communication system (33, Figure 1), at least a portion of the communication system being disposed on a filling nozzle connectable to the in-vehicle tank (Paragraph [0015]); 
controlling hydrogen filling (Paragraph [0041]) through the filling nozzle (32, Figure 1) via a control unit (300, Figure 1) spaced from the filling nozzle (Figure 1, the control unit (300) is spaced from the filling nozzle (32)) and in operative communication with the communication system to receive operational data therefrom (Paragraphs [0035] and [0041]); 
judging whether or not there is an abnormality in pressure or temperature data of the received operational data at communication filling (Paragraph [0070]).
	Wake teaches a fuel cell vehicle that has:
Stopping communication filling and converting to non-communication filling when there is an abnormality in the data (Paragraphs [0044] and [0081-0082]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to include stopping communication filling and converting to non-communication filling when there is an abnormality in the data as taught by Wake with the motivation to switch to non-communication filling when the vehicle cannot send messages to the non-vehicle side. 
While Wake teaches a control unit (51, Figure 1) of a vehicle that can switch from communicative filling to non-communicative filling, it still would be obvious to a person having ordinary skill in the art that the control unit (300, Figure 1) of Koji can be configured to judge an abnormality in the pressure or temperature and switch filling from communicative to non-communicative.  
Handa teaches a fuel filling system and method that has:
Judging whether or not there is an abnormality in pressure or temperature data of the received operational data at filling based on the received operational data over a predetermined interval (Paragraphs [0047], [0071], and [0093], the controller can determine from the information sent at a predetermined interval if there is an abnormality if the error rate is outside of a range and then will change the filling map based on volume).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji and Wake to include wherein said control unit is to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at first filling and a function of stopping the communication filling and converting to another filling map for third filling when there is an abnormality in the pressure or the temperature based on the received operational data over a predetermined interval as taught by Handa with the motivation to determine the validity of the information to fuel with high accuracy. 
While Koji discloses a predetermined interval that the received operation data containing pressure and temperature (Paragraphs [0015-0016]). Handa teaches a switch filling maps over a predetermined interval after receiving information over a predetermined interval. Wake teaches a control unit (51, Figure 1) of a vehicle that can switch from communicative filling to non-communicative filling. Thus, it would be obvious for a person having ordinary skill in the art would still find it obvious that the control unit of Koji can switch from communication filling to non-communication filling based on received operation data received over a predetermined interval. 
	The prior art fails, does not disclose, or make obvious:
Proceeding with communication filling despite there being an abnormality in the pressure or temperature based on the received operational data over a period of time less than the predetermined interval.

The description of the hydrogen filling method that has the steps of receiving operational data, controlling the hydrogen filling through the filling nozzle via a control unit, judging whether or not there is an abnormality in pressure or temperature data, proceeding with communication filling despite the abnormality over a period of time less than the predetermined interval, and stopping communication filling and converting to non-communication filling when there is an abnormality in the pressure or temperature data occurring over the predetermined interval, in context of the present application and all other limitations in claim 4, defines a configuration that is not anticipated and not obvious over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Handa (US 2015/0184804 A1) teaches a control method for a fuel filling system that has a communicative filling, non-communicative filling, a vehicle, tank temperature, tank pressure, and a control unit. 
Loewenthal (US 2014/0216599 A1) teaches a hydrogen dispenser test apparatus that has a communicative and non-communicative filling. 
Emori (US 10396832 A) teaches a filling apparatus that has a filling nozzle, a communication system, and a control unit.
Mori (US 20190074528 A1) teaches a fuel cell vehicle that has a filling nozzle, a communication system, and a control unit.
Kato (US 9917313 B2) teaches an apparatus using fuel gas that has a filling nozzle, a communication system, communication filling, non-communication filling, and a control unit.
Kato (US 20130008533 A1) teaches an apparatus using fuel gas that has a filling nozzle, a control unit, a communication system and the detection of an abnormality. 
Mori (US 8973623 B2) teaches a hydrogen filling station that has a filling nozzle, a control unit, a communication system, predetermined cycles, and the filling continues if the controller determined a transmission error when the value is over a threshold. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753